Per Curiam.
1. All of the Justices are of the opinion that the petition was not subject to general demurrer.
2. Eish, C. J., and Beck and Atkinson, ■ JJ., are of the opinion that the special demurrers should have been sustained. Evans, P. J., and' Lumpkin and Hill, JJ., are of the opinion that the special demurrers were properly overruled.
(a) As to the demurrer based on the ground that conflicting theories were presented, it is conceded in the brief of counsel for plaintiff in error that this was cured by amendment.
3. All of the Justices are of the opinion that there was sufficient evidence to authorize the verdict.

Judgment affirmed.


All the Justices concur.